 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                        UNITED STATES DISTRICT COURT
11
                                EASTERN DISTRICT OF CALIFORNIA
12

13   YASIR MEHMOOD,                                    Case No. 1:18-cv-01503-LJO-SKO
14                      Plaintiff,
                                                       ORDER TRANSFERRING CASE
15           v.
16
     JEANNE MARIE MARTIN, et al.,
17
                    Defendants.
18   _____________________________________/
19

20

21        On October 29, 2018, Plaintiff Yasir Mehmood (“Plaintiff”) filed a complaint for violations

22 of his constitutional rights against Defendants Jeanne Marie Martin and Michael Chang, who

23 Plaintiff alleges are both U.S. Postal Inspectors with addresses in Sacramento, California. (Doc.

24 1.) The complaint seeks compensatory and punitive damages for alleged violations of his First,

25 Fourth, Fifth, and Fourteenth Amendment rights, apparently arising from Defendants’ seizure of

26 Plaintiff’s property in Sacramento County. (See id.)
27        Pursuant to Rule 120(f) of the Local Rules of the United States District Court for the Eastern

28 District of California, a civil action which has not been commenced in the proper court may, on the
 1 Court’s own motion, be transferred to the proper court. A reading of Plaintiff’s allegations in the

 2 complaint reveals that the gravamen of this case arose in the Sacramento Division of the United

 3 States District Court for the Eastern District of California. Plaintiff’s complaint contains no

 4 allegations that mention any incidents occurring in, or any connection whatsoever to, the Fresno

 5 Division. Rather, Plaintiff alleges Defendants improperly seized Plaintiff’s property after Plaintiff

 6 was arrested and booked in Sacramento County Jail. Plaintiff further alleges that the property was

 7 seized as part of the investigation in his criminal case, United States v. Mehmood, Case No. 2:12-

 8 cr-00154-JAM, which was adjudicated in the Sacramento Division. Therefore, in view of these

 9 significant connections to the Sacramento Division and lack of connections to the Fresno Division,

10 this case should be transferred to the Sacramento Division of the Eastern District of California.

11            Accordingly, good cause appearing, IT IS HEREBY ORDERED that:

12            1.      This case is transferred to the Sacramento Division of the United States District Court

13                    for the Eastern District of California; and

14            2.      All future filings shall refer to the new Sacramento case number assigned and shall

15                    be filed at:

16                                   United States District Court
                                     Eastern District of California
17                                   501 “I” Street, Suite 4-200
                                     Sacramento, CA 95814
18

19
     IT IS SO ORDERED.
20

21
     Dated:        November 6, 2018                                   /s/   Sheila K. Oberto            .
                                                          UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28

                                                         2
